Citation Nr: 1447858	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-35 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel
REMAND

The Veteran had active service from January 1985 to January 1989.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In June 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the testimony has been associated with the Veteran's claims file.  

This matter was previously before the Board in February 2013 at which time it was remanded for additional development.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2013); 38 C.F.R. § 3.159.  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that his current right and left knee disabilities were incurred during his period of military service.  He also maintains that his left knee disability may have arisen as a result of his right knee disability.  At the June 2011 videoconference hearing, the Veteran described some of the rigorous training exercises he participated in during his period of active duty.  These exercises included "a 25-mile force march with a full pack, and ammo. . ." as well as running "through the woods, jumping logs, through mud puddles, [and] swamps."  According to the Veteran, he began developing severe pain in his knees as a result of these strenuous physical training exercises, and he argues that his current knee problems are related to his in-service experiences.  See T., pp. 3-4.  The Veteran further claims to have experienced on-going and worsening pain in his knees since his separation from service.  See September 2008 Statement of Veteran.  

Pursuant to the February 2013 Board remand, the Veteran's was scheduled for a VA examination in July 2014 to determine the nature and etiology of his right and left knee disabilities.  During the evaluation, the Veteran provided his military and medical history, and reported having right knee pain in service as well as a tendon injury prior to his separation from service.  Upon physical evaluation of the Veteran, the examiner diagnosed the Veteran with having patellofemoral syndrome in both knees, and opined that it is more likely than not that the Veteran's pain, rather than any symptoms of weakness, fatigability, or incoordination, could significantly limit his functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  According to the examiner, it was less likely than not that the Veteran's current patellofemoral syndrome in both knees was related to his in-service complaints.  Instead, the examiner attributed the Veteran's current bilateral knee condition to natural age progression, basing his conclusion on the understanding that the Veteran was seen and treated just once for his right knee symptoms 25 years ago.  

Although the VA examiner provided an explanation as to why he believed the Veteran's current knee disabilities were not related to his in-service treatment for knee pain, it does not appear that his conclusion was based on a complete factual premise.  In this regard, the service treatment records reflect that the Veteran presented at the military clinic on a number of occasions in November 1988 and December 1988 with complaints of knee pain.  A review of the record reveals that during the initial November 1988 visit, the Veteran stated that he recently began experiencing pain and swelling in his right knee while running through the woods the day before.  On physical examination, the treatment provider observed mild effusion and crepitus in the right knee, and further noted that the McMurray's test produced positive results.  During a subsequent visit, which also took place in November 1988, the Veteran stated again that he injured his knee during a particularly strenuous physical training exercise the day before, at which time he noticed a generalized pain under the patellar region, as well as increasing pain when walking up and down a staircase, and dull pain when sitting.  Upon physical examination, the treatment provider observed findings of crepitus, and noted that the patellar grinding, apprehension, and tenderness tests were positive.  Based on his evaluation of the Veteran, the treatment provider assessed the Veteran with having chondromalacia patella.  The Veteran presented at sick call again in December 1988 with complaints of pain in his left lower extremity.  He reported that he first noticed this pain after participating in a 25-mile run five days prior, and was subsequently assessed with having overuse syndrome of the left foot.  

At the January 1989 separation examination, the clinical evaluation of the lower extremities was shown to be normal.  However, the medical examiner took note of the Veteran's November 1988 diagnosis of chondromalacia patella of the right knee, and further noted the positive patellar grinding test results, as well as the Veteran's complaints of occasional popping and locking in the right knee.  

As such, and contrary to the July 2014 opinion which indicated that the Veteran was treated just once for symptoms in his right knee in service, these records reflect that the Veteran was seen on several occasions for right knee symptoms, and once for treatment for symptoms associated with his left lower extremity in service.  Indeed, the 2014 examiner did not even address the Veteran's diagnosis of chondromalacia patella of the right knee in service.  Thus, the July 2014 opinion is of limited value because it is not predicated on a complete history.  The United States Court of Appeals for Veterans Claims (Court) has held that an opinion based upon insufficient facts or data is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  In addition, the Board notes that the examiner failed to reconcile his conclusion with the Veteran's competent complaints of continuing pain in his knees after service.  In light of the fact that an adequate medical opinion addressing the nature and etiology of the Veteran's patellofemoral syndrome of the right and left knee has yet to be provided, the Board finds that another medical opinion which provides an adequate and sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's claimed knee disabilities.  38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to the VA examiner who conducted the July 2014 examination, or another VA physician if that examiner is unavailable.  The claims folder and all records on Virtual VA must be made available to the reviewer.  The reviewer should specifically take into consideration the November 1988 clinical records documenting the Veteran's complaints of right knee pain, as well as his diagnosis of chondromalacia patella of the right knee.  The reviewer should also take note of the December 1988 clinical records which document the Veteran's complaints of pain in his left lower extremity.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability of the right or left knee had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for knee pain and/or his in-service diagnosis of chondromalacia patella.  The reviewer should set forth the medical explanation(s) for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  An opinion should also be provided as to the medical probabilities that a left knee disability was caused or made chronically worse by any right knee disability.

If the reviewer finds that the Veteran's disability(ies) is(are) not related to his service then he or she must provide a complete rationale upon which all his or her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (If an examination is deemed necessary to address this remand, one should be scheduled.)

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

